Wagner, Judge,
delivered the opinion of the court.
The defendant was indicted for exercising the trade or business of a public auctioneer without license.
A motion to quash was sustained to the indictment, and the causes set forth in the motion merely stated in general' language, that no crime against the laws of the State was charged, and that the indictment did not state facts which authorized the court to put the defendant upon trial. The statute provides that a'demurrer to, or a motion to quash, an indictment, shall distinctly specify the grounds of objection to the indictment, unless it does so it shall be disregarded, nor should any reason be held to sustain such demurrer or motion not specified therein. (Wagn. Stat., 1090, § 24.) The causes assigned for quashing were too general and pointed out no specific objection. They should therefore have been disregarded.
The judgment must be reversed, and the cause remanded. The other judges concur, except Judge Tories, who is absent.